       Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 1 of 6 PageID #: 556

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Eastern District of Texas

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19-cr-264
                         Todd Shewmake                                  )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                     Page 1 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 2 of 6 PageID #: 557

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 3 of 6 PageID #: 558

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
See Attachment A.



The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.


               SIGNED this 15th day of November, 2019.




                                                       ___________________________________
                                                       Christine A. Nowak
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 3
Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 4 of 6 PageID #: 559


                                       ATTACHMENT “A”

         Defendant Todd Shewmake is charged by Indictment with a violation of Title 21 U.S.C.
 § 846—Conspiracy to Distribute and Possess with the Intent to Distribute a Controlled Substance
 (Count 2); and a violation of Titles 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2—Possession with the
 Intent to Distribute and Distribution of Controlled Substances and Aiding and Abetting (Count 5).
 Per the Indictment, Count 2 carries a term of imprisonment of not more than twenty (20) years; a
 fine of not more than $1,000,000, or both; a term of supervised release of at least three (3) years;
 and a special assessment of $100. Count 5 carries a term of imprisonment not more than twenty
 (20) years; a fine of not more than $1,000,000, or both; a term of supervised release of at least
 three (3) years; and a special assessment of $100. The Government has sought to detain Defendant
 under Title 18 U.S.C. §§ 3142(f)(1) and 3142(f)(2). On November 4, 2019, the Court held a
 hearing to determine whether Defendant should be held in custody pending trial in accordance
 with 18 U.S.C. § 3142(f). Assistant United States Attorney Jay R. Combs appeared on behalf of
 the Government. Defense counsel Derek Ryan Staub appeared on behalf of Defendant. The
 Parties concurred the presumption is applicable to this case. At the conclusion of the hearing, the
 Court took the matter under advisement to further review the Pretrial Services Report and
 applicable authority.

         The Court has considered the presumption arising under Title 18 U.S.C. §3142(e), as well
 as the testimony and evidence presented at the detention hearing (including the testimony of Task
 Force Officer David Roach and Defendant’s father Patrick Shewmake), and the Pretrial Services
 Report, in light of all the factors listed in 18 U.S.C. § 3142(g)—including the nature and
 circumstances of the offense charged, the apparent weight of the evidence against Defendant,
 Defendant’s history and characteristics and the nature and seriousness of the danger to any person
 or the community.

 EVIDENCE PRESENTED:

 The Government’s Evidence Shows Defendant is a Danger to the Community.

          The Government offered testimony from Task Force Officer David Roach. TFO Roach is
 employed as a Detective with the Dallas Police Department, and he is currently assigned to the
 Drug Enforcement Agency. The Court found TFO Roach’s testimony to be credible. TFO Roach
 testified to the following:

        Defendant was identified as a purchaser and supplier of narcotics after an investigation
 following an overdose death in Fairview, Texas on or about December 28, 2018. TFO Roach
 advised that co-defendant Bussell has been identified as the leader and/or cell-head of a drug
 trafficking organization distributing various narcotics, including but not limited to counterfeit and
 illicit pharmaceutical narcotics, in the Dallas-Fort Worth area and Oklahoma. Defendant is alleged
 to be purchasing large quantities of counterfeit pharmaceuticals from the Bussell DTO for further
 distribution to Defendant’s own client base.

        TFO Roach estimated the Bussell DTO is responsible for the distribution of approximately
 3,000 oxycodone pills per month and 2,000 (counterfeit) Adderall pills per month, which has been
 occurring for at least 18 months. TFO Roach testified this volume of pills constitutes in excess of
Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 5 of 6 PageID #: 560


 5 kilograms of fentanyl in regard to the oxycodone pills and 5 kilograms of methamphetamine in
 regard to the Adderall pills. Attributable to this Defendant are purchases of alprazolam and
 Adderall. Multiple text messages between Defendant and co-defendants over a short span of time
 confirm Defendant’s purchase of large quantities of pills for redistribution. TFO Roach testified
 that Defendant frequently conducted narcotics transactions in public businesses near the Southern
 Methodist University campus in Dallas, Texas. Each of the pills purchased by Defendant from the
 Bussell DTO could be resold for $7/$10 per pill.

          TFO Roach testified that he believes Defendant could be a risk to continue narcotics
 transactions if released. Defendant is believed to have purchased drugs for distribution from other
 organizations, in addition to the Bussell DTO. In addition, Defendant has prior criminal history,
 including charges for Assault Causing Bodily Injury; Possession of a Controlled Substance; and
 Driving While Intoxicated. Defendant has admitted to having a substance abuse history. In
 addition, Defendant has previously violated conditions of release and been revoked, ultimately
 serving a term of imprisonment due to his inability to comply with conditions set by another court.
 This is indicative of his inability to follow any conditions this Court might enter.

 Defendant’s Evidence Fails to Rebut the Presumption.

         Defendant has ties to the community and a consistent history of employment. Defendant’s
 father, Patrick Shewmake, testified on behalf of Defendant and offered to be Defendant’s third-
 party custodian. Patrick Shewmake testified to a lack of knowledge regarding Defendant’s prior
 convictions and revocation of probation. Mr. Shewmake advised that he never asked Defendant
 about the reasons behind Defendant’s previous charges or convictions. The Court finds this
 testimony, alongside the testimony elicited on cross-examination, insufficient to rebut the
 presumption as it relates to the Defendant’s potential danger to the community.

 CONCLUSION:

        Based on the allegations in the indictment, the evidence presented at Hearing, and the
 information in the Pretrial Services Report, the Court concludes as follows:

 (1)    The Indictment charges and evidence presented establishes that there is probable cause that
        Defendant committed the offenses with which he is charged, in violation of Titles
        21 U.S.C. § 841(a)(1), 18 U.S.C. § 2, and 21 U.S.C. § 846.
 (2)    Pursuant to 18 U.S.C. § 3142(e)(3)(A), a rebuttable presumption exists that no condition
        or combination of conditions will reasonably assure the safety of the community or
        Defendant’s appearance as required. See United States v. Trosper, 809 F.2d 1107, 1110
        (5th Cir. 1987) (holding the presumption was properly applied to defendant upon proof
        that he had been indicted).
 (3)    In addition to the presumption, the very nature of drug offenses constitutes a danger to the
        community, which may justify pretrial detention. United States v. Morales, No. 4:11CR3,
        2011 WL 3651355, at *3 (E.D. Tex. Aug. 19, 2011) (citing United States v. Royal, 759 F.
        Supp. 1238 (E.D. Tex. 1990)); see also United States v. Morris, 608 F. App’x 299 (5th Cir.
        2015) (citing United States v. Fortna, 769 F.2d 243 (5th Cir. 1985)); United States v.
        Mathes, 593 F. App’x 391, 392 (5th Cir. 2015); United States v. Alvarado, No. 2:17-CR-
        112-D, 2017 WL 5467686, at *3 (N.D. Tex. Nov. 14, 2017) (“In making its ultimate
Case 4:19-cr-00264-SDJ-KPJ Document 96 Filed 11/15/19 Page 6 of 6 PageID #: 561


       determination, ‘the court may still consider the finding by Congress that drug offenders
       pose a special risk of flight and dangerousness to society.’”); United States v. Anderson,
       No. 3:14-CR-210, 2014 WL 2764747, at *4 (N.D. Tex. June 18, 2014) (“The risk of
       continued narcotics trafficking on bail constitutes a risk to the community.”)

 (4)   Defendant has not rebutted the presumption that there is no condition or combination
       of conditions on which Defendant could be released that would reasonably assure that
       Defendant would not pose a danger to the community.
 (5)   Defendant is therefore ordered detained pending trial.
